Citation Nr: 9927731	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for low back disorder, to include degenerative 
disc disease at L4-L5 and L5-S1 and chip fracture at L2.

2.  Entitlement to service connection for left shoulder 
disorder, to include subacute periarticular arthritis and 
bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1959, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied the veteran's attempt to 
reopen his claim for service connection for a low back 
disorder and denied service connection for a left shoulder 
disorder.  


FINDINGS OF FACT

1.  By a rating decision dated December 1982, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back disorder; the veteran was notified of this 
determination and of his appellate rights, but he did not 
initiate an appeal.

2.  The evidence associated with the claims file subsequent 
to the December 1982 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the December 1982 rating decision and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent medical evidence linking the 
veteran's current left shoulder disorder to military service.



CONCLUSIONS OF LAW

1.  The December 1982  rating decision which declined to 
reopen the veteran's claim for service connection for low 
back disorder is final.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The evidence received since the December 1982 rating 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for left shoulder disorder, to include subacute periarticular 
arthritis and bursitis is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low back disorder, to include degenerative disc disease 
at L4-L5 and L5-S1 and chip fracture at L2

a. New and Material

The veteran's claim for service connection for a back 
disability was denied by the BVA in March 1960.  He reopened 
his claim in 1982 and his claim was denied by the RO in a 
December 1982 rating decision.  The veteran was informed of 
the RO's determination and advised as to appellate rights and 
procedures.  He was also informed of the requirement that he 
submit new and material evidence to reopen his claim.  He did 
not initiate an appeal.  Accordingly, the December 1982 
determination became final.  38 U.S.C.A. § 7105(c).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and reviewed.  See 38 U.S.C.A. § 5108.

In June 1997, the veteran attempted to reopen his claim for a 
low back disorder.  By a rating decision in November 1997, 
the RO determined that new and material evidence had not been 
presented or secured and that the veteran's claim had 
therefore not been reopened.  The present appeal ensued.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The BVA denied the veteran's claim in 1960, noting the veteran 
had argued that he had trouble with his back prior to service 
and that his disability was aggravated by military service.  
The BVA considered the veteran's assertions and the service 
medical records and found that he had a back condition prior 
to service and that it was not aggravated during service..  At 
the time of the BVA decision, it was not known that the 
veteran had begun another period of service and there was no 
evidence of post service medical records.  

At the time of the December 1982 rating decision, the 
evidence of record included the veteran's service medical 
records from both periods of service, VA medical certificate 
and progress notes dated May and June 1982, private 
outpatient treatment records from Glenwood Chiropractic 
Clinic dated October and November 1982, and  statements from 
the veteran's boyhood friends received in 1982.  The 
chiropractic medical statements referred to problems since 
1970 and noted the veteran had mentioned in his history back 
trouble in the service.  The statements, however, did not tie 
his current back problems to an injury or incident of 
service.   

In his November 1982 statement to reopen his claim, the 
veteran indicated that prior to enlistment he had occasional 
back pain which he mistakenly attributed to an incident in 
which he believed he had been kicked in the back by a horse 
which he related on his induction examination.  However, his 
father had informed him later that he was kicked in the 
stomach not the back.  The veteran contended that he injured 
his back in basic training while sitting in a shooting 
position on the firing range when the Sergeant pushed on his 
back causing back pain.  The veteran asserted that he again 
injured his back while pushing a 55 gallon drum up a hill 
while stationed in Korea.  The drum fell backwards on the 
veteran and he was knocked unconscious and was paralyzed from 
the waist down and could hardly move for several days.  Since 
the veteran was in a remote area without transportation and 
approximately five miles from where they were to call in 
sick, he did not seek medical attention and treated himself 
with bed rest for several days.  

The veteran's separation examination in October 1959 showed 
the veteran claimed the service aggravated his back 
condition, referencing having been kicked by a horse as a 
child, occasional back trouble, and an auto accident 
approximately one month prior to service.  However, the 
examination showed no orthopedic findings.  The service 
medical records for the first period of service show that he 
was seen for back complaints, but made no mention of any 
trauma or injury in service.  The veteran referred to 
preservice back pain.  During his second period of active 
duty service the December 1961 retention examination noted 
the veteran's complaint of back trouble on his Report of 
Medical History form, the examination was negative for 
evidence of pathology.  There is no evidence of treatment for 
or diagnosis of a back disorder during the second period of 
active duty.  Separation examination dated June 1962 noted no 
complaint or diagnosis of any back disorder.  

Based on the above evidentiary record, the RO denied the 
veteran's claim in December 1982.

Various items of evidence have been received subsequent to 
the December 1982 rating decision to include VA outpatient 
treatment records dated June 1989 to October 1995 with x-rays 
from January 1989 to October 1995, private chiropractic 
treatment records dated August 1997, two photographs received 
June 1997 showing the veteran in Korea, lay statements from 
two fellow servicemen received June 1997 who were stationed 
with the veteran in Korea, private outpatient treatment 
reports from Glenwood Medical Center dated August 1949 to 
November 1963, statement from Terence J. Kennedy, M.D. dated 
May 1998, statement from VA medical center physician received 
at the hearing in October 1998, and the transcript from 
personal hearing dated October 1998.  

The post 1982 medical records and physician statements 
indicate treatment for a back disorder well after service and 
Dr. Kennedy's statement of the possibility that the disorder 
predated an injury for which he was treated in 1984;  
however, the newly received medical evidence adds nothing new 
to the record and essentially duplicates medical evidence 
before the RO in December 1982 which showed a low back 
disorder with no medical nexus to service or to any specific 
injury in service..  The service members' statements indicate 
that they were stationed in Korea with the veteran and that 
he did sustain an injury during that time.  The newly 
received evidence, while not of record in 1982, is 
nevertheless not new and material since they essentially 
confirm what was argued in 1982;  That is, that the veteran 
had an injury in service.  However, none of the evidence 
indicated that the veteran had a current back disability that 
represented residuals of a back injury sustained in service 
or otherwise was etiologically related to back pathology that 
began in service.  

What is lacking to reopen the veteran's claim is evidence 
which shows that he has a current low back ailment that is 
etiologically related to an injury or event in service or is 
otherwise related to service.  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for the claimed disability.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996); Robinette, 8 Vet. App. at 77-78.

II.  Entitlement to service connection for left shoulder 
disorder, to include subacute periarticular arthritis and 
bursitis

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented a well 
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran contends that while stationed in Korea a 55 
gallon drum fell backwards while he was pushing it up a hill 
injuring his shoulder.  Service medical records are silent 
for any complaints or treatment for a left shoulder disorder.  
There is only one mention of the veteran's shoulder in 
service medical records upon entry into active duty.  This 
entry dated November 1957 notes that the veteran reported an 
auto accident prior to service in which he injured his left 
shoulder.  VA outpatient treatment records dated September 
1992 show a diagnosis of bursitis and an assessment six days 
later was of subacute periarticular arthritis.  The veteran 
was treated at various times for bursitis of the left 
shoulder.  Statements from two fellow service members 
stationed in Korea with the veteran indicated that the 
veteran injured himself during day to day duties and that he 
injured his back requiring 5-10 days bedrest.  There were no 
specifics of the injury given in the statements.

The evidence clearly establishes that the veteran currently 
has a left shoulder disorder.  However, there is no medical 
evidence of a nexus between the veteran's shoulder disorder, 
to include subacute periarticular arthritis and bursitis and 
his period of active duty service or aggravation of a 
preexisting injury during service.  


Although the veteran mentioned his shoulder injury prior to 
service upon induction in 1957, there is no evidence of 
treatment for a shoulder disorder while in service, post-
service medical records show no evidence of a shoulder 
disorder until September 1992, many years after discharge 
from service.  Although not determinative in itself, the 
Board notes that the veteran himself did not refer to a left 
shoulder disorder when he filed a claim for VA benefits based 
on another disorder in 1959 at the time of his discharge from 
service.  The first medical evidence of any post-service left 
shoulder findings is dated in 1992.  The record has failed to 
provide any competent medical evidence illustrating a nexus 
between the veteran's left shoulder disorder and his active 
duty service.  The Board cannot rely solely on the veteran's 
own testimony and that of lay statements because evidence of 
a medical nexus cannot be established by lay testimony.  
Brewer v. West, 11 Vet. App. 228 (1998); Espiritu, 2 Vet. 
App. at 494-495.  In the absence of competent medical 
evidence to support the claim of entitlement to service 
connection for a left shoulder disorder, the Board finds that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette, 8 Vet. App. at 77-78.  However, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.



ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for low back disorder, to 
include degenerative disc disease at L4-L5 and L5-S1 and chip 
fracture at L2, the appeal on that issue is denied. 

Entitlement to service connection for a left shoulder 
disorder, to include subacute periarticular arthritis and 
bursitis is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

